United States Court of Appeals
                        For the First Circuit


No. 21-1144

                        J-WAY SOUTHERN, INC.,

                        Plaintiff, Appellant,

                                  v.

               UNITED STATES ARMY CORPS OF ENGINEERS,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                Before

                    Thompson, Lipez, and Kayatta,
                           Circuit Judges.


     Ian J. Pinta, with whom Christopher Weld, Jr. and Todd & Weld
LLP were on brief, for appellant.
     Anne Murphy, Attorney, Appellate Staff, Civil Division, with
whom Nathaniel R. Mendell, Acting United States Attorney, Brian M.
Boynton, Acting Assistant Attorney General, and Charles W.
Scarborough, Attorney, Appellate Staff, Civil Division, were on
brief, for appellee.


                             May 10, 2022
            THOMPSON, Circuit Judge.         Today, we write primarily for

the parties named in this case's caption, and we therefore assume

their familiarity with the facts and travel, as well as the issues

raised and arguments presented.        This allows us to get straight to

it, offering the basics and some supplemental information as needed

along the way.

            This matter arises out of a terminated June 2015 contract

for dredging waterways in Menemsha Harbor, Martha's Vineyard --

i.e., moving "sandy material from the channels and anchorage of

. . .    Menemsha   Creek"   to    Lobsterville   Beach   via   a   temporary

hydraulic pipeline.     J-Way Southern ("J-Way") got this gig after

it was the lowest bidder on a United States Army Corps of Engineers

("USACE")    solicitation    for    the   dredging   work.      But   J-Way's

performance, in     USACE's view, was deficient:             J-Way did not

complete the work within the timeframe set forth in the contract.

There was some procedural scuffling regarding J-Way's default on

the contract, and, ultimately, USACE terminated the contract.1             J-


     1 A first termination for default was rescinded by USACE after
J-Way argued in an administrative claim under the Contract Disputes
Act ("CDA") that its delay was excusable, and that was followed by
an agreement between J-Way and USACE to proceed. But J-Way again
experienced delays and USACE determined the failure to perform was
not excusable, and it therefore issued a second termination notice
for default. USACE made a demand upon J-Way's performance bond to
get the work done, and, thereafter, USACE and J-Way's surety
executed a Takeover Agreement that led to a new contractor being
procured by the surety. For its part, J-Way eventually (two-plus
years   after   the   default   termination)    submitted   another
administrative claim under the CDA, arguing the second default


                                     - 2 -
Way filed suit, alleging improper termination and breach of the

contract by USACE. In response, USACE moved to dismiss for failure

to state a claim.          The district court granted USACE's dismissal

motion, ruling (as is relevant to our decision today) that J-Way's

claims were time-barred.         J-Way S., Inc. v. United States, 516 F.

Supp. 3d 84, 94 (D. Mass. 2021).           J-Way appeals.

              After careful de novo review (see, e.g., N.R. by &

through S.R. v. Raytheon Co., 24 F.4th 740, 746 (1st Cir. 2022))

of   the    record,   the    parties'     appellate   submissions,    and   the

applicable law, we spy no basis to disturb the district court's

decision, which is comprehensive and well-reasoned.                  And "when

lower      courts   have    supportably    found   the   facts,   applied   the

appropriate legal standards, articulated their reasoning clearly,

and reached a correct result, a reviewing court ought not to write

at length merely to hear its own words resonate."            deBenedictis v.

Brady-Zell (In re Brady-Zell), 756 F.3d 69, 71 (1st Cir. 2014);

see also Vargas-Ruiz v. Golden Arch Dev., Inc., 368 F.3d 1, 2 (1st

Cir. 2004) ("[W]hen a trial court accurately sizes up a case,

applies the law faultlessly to the discerned facts, decides the

matter, and articulates a convincing rationale for the decision,

there is no need for a reviewing court to wax longiloquent.").


termination was unlawful. No action was taken by USACE on that
claim because it understood the claim to be time-barred.  That
second default termination is the impetus for the instant
litigation.


                                     - 3 -
This case fits that mold.      We thus affirm substantially on the

basis of Judge Saris' thorough decision.

          Before we reach our brief discussion of the arguments

advanced on this appeal, though, we must pause to have a look at

a jurisdictional issue that was much debated below.     That debate

hasn't been revisited before us on appeal, but "[t]his Court has

an independent duty to assess the existence of subject matter

jurisdiction."    Almeida-León v. WM Cap. Mgmt., Inc., 993 F.3d 1,

11 n.13 (1st Cir. 2021) (citing Espinal-Domínguez v. Puerto Rico,

352 F.3d 490, 495 (1st Cir. 2003)).

                             Jurisdiction

          When J-Way filed its complaint in district court, it

asserted admiralty jurisdiction because the parties' dispute arose

out of a maritime contract under the CDA, 41 U.S.C. § 7102(d).

Disagreeing with that jurisdictional premise, the government moved

to dismiss or transfer for lack of subject matter jurisdiction,

arguing, inter alia, that "[t]he contract is a standard Army Corps

construction contract, . . . and disputes arising from such

contracts have been resolved at specialty government contract

appeal boards or in the U.S. Court of Federal Claims for over 150

years."   According to the government, its contract with J-Way was

"not a maritime contract in whole or in part" -- the contract

contemplated "digging earth, not [water] navigation," and thus was

"a   standard    federal   construction   contract."   Indeed,   the


                                 - 4 -
government, citing a history of dredging-contract-dispute cases

being heard in the Court of Federal Claims, insisted that court,

as well as agency boards, have always exercised jurisdiction over

matters such as this.             J-Way retorted that the dispute did not

arise from a construction contract at all; rather, the dispute

clearly had its genesis in a maritime contract, with the contract's

principal purpose being the traditionally maritime activity of

dredging to make a waterway more navigable to promote commerce.

Accordingly, J-Way argued, the federal district court in which it

had   filed     its   case    actually       enjoyed   exclusive   jurisdiction

pursuant to 28 U.S.C. § 1333(1) (providing that "[t]he district

courts shall have original jurisdiction, exclusive of the courts

of the States, of . . . [a]ny civil case of admiralty or maritime

jurisdiction") and the CDA, 41 U.S.C. § 7102(d) (excepting appeals

"arising out of maritime contracts" from the jurisdiction of the

Court of Federal Claims or the agency boards of contract appeals).

              After hearing argument on the issue, the district court

denied    the    motion      to    dismiss    for   lack   of   subject   matter

jurisdiction, holding that it had admiralty jurisdiction over the

dredging contract dispute.           J-Way S., Inc. v. United States, 460

F. Supp. 3d 65, 70 (D. Mass. 2020). That decision wasn't appealed.2



      2We note that an appeal of that decision wouldn't have landed
on our desks; it would've gone to the Federal Circuit pursuant to
28 U.S.C. § 1292(d)(4)(B).


                                       - 5 -
            Before     us,   the   government       now    agrees    that   "[t]he

district court had jurisdiction over this Contract Disputes Act

action under 28 U.S.C. § 1333(1), and 41 U.S.C. §§ 7102(d) and

7104(b)."      But     we    are   dutybound       to    probe    subject   matter

jurisdiction nonetheless.            We, like the district court, find

subject matter jurisdiction exists, and we agree with the district

court's    reasoning    that   led     to   this    conclusion.        By   way    of

explanation, we borrow extensively from the district court's sound

analysis (again, see In re Brady-Zell, 756 F.3d at 71) and pepper

that solid reasoning with a few of our own observations.

            Generally, the United States Court of Federal Claims has

exclusive jurisdiction over contract claims against the U.S. in

excess of $10,000, see 28 U.S.C. §§ 1346(a)(2), 1491(a)(1), but

the CDA vests admiralty jurisdiction in the federal district courts

for lawsuits against the U.S. that "aris[e] out of maritime

contracts," 41 U.S.C. § 7102(d).3              See also 28 U.S.C. § 1333

(providing    exclusive      federal    district        court    jurisdiction     for

"[a]ny civil case of admiralty or maritime jurisdiction"); 46



     3   41 U.S.C. § 7102(d) provides:
     Maritime contracts. – Appeals under section 7107(a) of
     this title and actions brought under sections 7104(b)
     and 7107(b) to (f) of this title, arising out of maritime
     contracts, are governed by [the Suits in Admiralty Act]
     or [the Public Vessels Act], as applicable, to the extent
     that those [Acts] are not inconsistent with this
     chapter.


                                       - 6 -
U.S.C. § 30906 (instructing that civil actions in admiralty against

the U.S. must be brought in federal district court); El–Shifa

Pharm. Indus. Co. v. United States, 378 F.3d 1346, 1353 (Fed. Cir.

2004) (noting that 28 U.S.C. § 1333 "grant[s] exclusive and

original jurisdiction to federal district courts over civil cases

in admiralty and maritime jurisdiction"); Thrustmaster of Tex.,

Inc. v. United States, 59 Fed. Cl. 672, 673-74 (2004) (observing

that exclusive jurisdiction to hear CDA claims regarding maritime

contracts lies with the federal district courts).

          Whether a contract is a maritime contract is a difficult

question given the conceptual (rather than spatial) boundaries of

admiralty jurisdiction, Norfolk S. Ry. Co. v. Kirby, 543 U.S. 14,

23 (2004), and "the answer 'depends upon . . . the nature and

character of the contract,'" id. at 24 (alteration in original)

(quoting N. Pac. S.S. Co. v. Hall Bros. Marine Ry. & Shipbuilding

Co., 249 U.S. 119, 125 (1919)).   "[T]he true criterion" for making

this determination is "whether [the contract in question] has

'reference to maritime service or maritime transactions.'"     Id.

(quoting Hall Bros., 249 U.S. at 125).    Indeed, "the fundamental

interest giving rise to maritime jurisdiction is the protection of

maritime commerce."   Id. at 25 (cleaned up) (quoting Exxon Corp.

v. Cent. Gulf Lines, Inc., 500 U.S. 603, 608 (1991)).

          In view of that interest, a court's inquiry should be

focused "on whether the principal objective of a contract is


                              - 7 -
maritime commerce."          Id.; see also P.R. Ports Auth. v. Umpierre-

Solares, 456 F.3d 220, 224 (1st Cir. 2006) (describing this inquiry

as    one   focused     on    "whether      the    contract    'relate[s]      to    the

navigation, business or commerce of the sea'" (alteration in

original) (quoting Cunningham v. Dir., OWCP, 377 F.3d 98, 109 n.11

(1st Cir. 2004))).            Because "[w]hile it may once have seemed

natural       to   think     that    only    contracts       embodying    commercial

obligations between the 'tackles' (i.e., from port to port) have

maritime objectives, the shore is now an artificial place to draw

a line" -- "[m]aritime commerce has evolved along with the nature

of transportation and is often inseparable from some land-based

obligations."         Kirby, 543 U.S. at 25; cf. id. at 27 ("If a

[contract]'s sea components are insubstantial, then the [contract]

is not a maritime contract.").

              The government's argument against the district court's

exercise of jurisdiction over the contract dispute boiled down to

a customs/historical practice position:                Citing cases dating back

to 1857, the government observed that the Court of Federal Claims

(and    its    predecessor,         the   United    States    Claims     Court)     have

exercised jurisdiction over government dredging contract disputes

since that time.        But, as the district court explained, "no court

has squarely considered whether a government dredging contract is

a    maritime      contract,"   and       "[t]he   Supreme    Court,     the   Federal

Circuit, and the Court of Federal Claims have all held that they


                                           - 8 -
are 'not bound by a prior exercise of jurisdiction in a case where

it was not questioned and it was passed sub silentio.'"               J-Way,

460 F. Supp. 3d at 69 (quoting United States v. L.A. Tucker Truck

Lines, Inc., 344 U.S. 33, 38 (1952), and citing Huston v. United

States, 956 F.2d 259, 261 (Fed. Cir. 1992); Red River Holdings,

LLC v. United States, 87 Fed. Cl. 768, 796 n.33 (2009)).               "The

Court of Federal Claims' exercise of jurisdiction over government

dredging contract disputes has never been analyzed."           Id.

            And so, plotting a course through these new waters, the

district court deployed that "principal objective" analysis the

Supreme Court set out in Kirby, 543 U.S. at 25, to determine

whether the contract was a maritime contract such that the district

court had jurisdiction over the dredging contract dispute before

it.   Here's how that went.

            "The undisputed purpose of the contract was to dredge a

navigable waterway and then deposit sand on a beach."             J-Way, 460

F. Supp. 3d at 69 (citing the contract's explanation that "[t]he

work of this project will consist of the maintenance dredging of

shoaled areas within the existing Federal Navigation Channel").

Dredging    a   navigable    waterway   is   traditionally    a    maritime

activity,   and   such   a   dredging   contract   facilitates     maritime

commerce, which anchors maritime jurisdiction.               Id. at 69-70

(citing Misener Marine Constr., Inc. v. Norfolk Dredging Co., 594

F.3d 832, 837 (11th Cir. 2010) (concluding that a dredging contract


                                  - 9 -
was a maritime contract because its "primary objective . . . was

dredging a navigable waterway," and that "had a direct effect on

maritime services and commerce")); see also Weston/Bean Joint

Venture v. United States, 123 Fed. Cl. 341, 375 (2015) (observing

that the U.S. Army Corps manual defines "maintenance dredging" as

"[t]he cyclic dredging of the same area over a period of time to

remove accumulating sediments and to maintain ship and barge

traffic" (alteration in original)).4

           The district court was unpersuaded by the government's

argument, based on federal regulations referring to dredging as a

type of construction, that the principal objective of this contract

was construction, rather than maritime commerce -- indeed, the

"regulatory description does not determine the jurisdictional

question   where,   as   here,    the     primary   objective   of   the

'construction' was to assist maritime commerce."         J-Way, 460 F.


     4 And Puerto Rico Ports Authority, 456 F.3d at 225, found a
maritime contract when parties entered into it for the purpose of
securing removal of a sunken boat from San Juan Harbor's navigable
waters since its purpose thus was removing an obstruction to
maritime navigation and commerce. See id. (comparing D.M. Picton
& Co., Inc. v. Eastes, 160 F.2d 189, 192-93 (5th Cir. 1947)
(reasoning that "it would be difficult to imagine a contract more
completely maritime" than a contract for removal of materials that
were "menaces to navigation," and, accordingly, holding that a
claim for breach of contract "to remove hazards to navigation" was
within admiralty jurisdiction), with R. Maloblocki & Assocs., Inc.
v. Metro. Sanitary Dist., 369 F.2d 483, 485 (7th Cir. 1966)
(explaining that the purpose of the dredging contract there was
flood control and "any effect the project may have had upon
navigability was, at best, incidental," so the contract was not
maritime in nature (internal quotation marks omitted))).


                                 - 10 -
Supp. 3d at 70.        The district court was similarly unpersuaded by

the government's point that substantial portions of the contract's

period were meant to be spent on what it viewed as purely non-

maritime     things,     like    grading        the   beach,     mobilizing       and

demobilizing    equipment,       constructing         a   temporary     land-borne

pipeline, and, in doing these things, using equipment that was not

vessel-borne.    That's all well and good.            But no legal support was

offered to explain "why these considerations should outweigh the

contract's plain language and compensation scheme."                Id.        Overall,

"the contract provisions demonstrate that the primary purpose of

the dredging was to facilitate maritime commerce."                 Id.

           And while it was true that the contract's additional

objectives    included       protecting    local      wildlife    and    restoring

Lobsterville Beach (where the dredged sediment was to be deposited,

recall), the government simply had "not produced any evidence from

which th[e c]ourt [could] find that those objectives were the

primary purpose of the contract" under Kirby's test.                    Id.    "[T]he

plain language of the contract indicates that J-Way was paid based

on the amount of sediment dredged," and "[t]he contract provided

no separate remuneration for depositing the sediment or grading

the beach."      Id. (citing Kirby, 543 U.S. at 25 (noting that

maritime   commerce     is    "often    inseparable       from   some   land-based

obligations")); see also Kirby, 543 U.S. at 27 ("[A contract's]

character as a maritime contract is not defeated simply because it


                                       - 11 -
also provides for some land carriage.").            This was driven home by

the government's concession "that less time was allocated to

grading the beach than to dredging the sediment."                    J-Way, 460 F.

Supp. 3d at 70.

          Therefore,    the    district     court      concluded       that,   with

"[s]ubstantial    portions    of   the    contract     .    .    .   dedicated    to

improving the navigability of a waterway," "[j]urisdiction over

this contract dispute properly lies in the federal district court."

Id.

          And we agree -- this contract is, as the saying goes, of

a "genuinely salty flavor." Kirby, 543 U.S. at 22 (quoting Kossick

v. United Fruit Co., 365 U.S. 731, 742 (1961) (Harlan, J.)).                     Its

nature and character sound in maritime services, with the contract

aimed at protecting and effectuating maritime commerce via the

goal of improving navigability of the waterway.                 See generally id.

at 23-25, 27; P.R. Ports Auth., 456 F.3d at 224.                     Its principal

objective was maritime commerce.          See Kirby, 543 U.S. at 25.             For

all of these reasons, the federal district court had jurisdiction

over this maritime contract dispute.

                                   Merits

          Jurisdiction navigated, we turn now to the merits.

          The    CDA,   as    regulated     by   the       Federal     Acquisition

Regulations ("FAR"), which govern contracts with the government,

specifies that an appeal of a final default decision must be made


                                   - 12 -
to the appropriate agency board within ninety days from the date

of its receipt or to the federal court within twelve months from

the date of its receipt.   See 41 U.S.C. § 7104.5     J-Way's improper

default   termination   claim   wasn't   filed   within   the   statutory

deadline, and J-Way does not attempt to argue otherwise.         Instead,

as it argued below, J-Way insists that its claim should not be

time-barred because the 2017 termination notice was defective in

that it didn't comply with the FAR:        It failed to inform J-Way

that it was a final decision and referred J-Way only to the

contract's disputes clause, which states nothing about the appeals

process or J-Way's appellate rights. J-Way argues it detrimentally

relied on that fatally flawed notice.       What's more, says J-Way,

its claim could also be considered timely under the               Fulford

doctrine, see Fulford Mfg. Co., ASBCA No. 2143, ASBCA No. 2144

(May 20, 1955), since that doctrine extends the time in which a

contractor can challenge a default termination if the contractor

is assessed reprocurement costs.    J-Way's thinking is that, "where



     5 As explained above, the jurisdictional provision of the
Suits in Admiralty Act, 46 U.S.C. § 30906, overrides that of the
CDA to govern this maritime contract. The Suits in Admiralty Act
also provides for a two-year statute of limitations, id. § 30905
-- one year longer than that of the CDA, 41 U.S.C. § 7104(b)(3).
In their briefs on appeal, neither party argues that the longer
limitations period should govern this maritime contract or would
bear on the issue of notice. And J-Way's suit (filed more than
two years after the default termination), see J-Way, 460 F. Supp.
3d at 67, would have been untimely even under a two-year
limitations period. We therefore express no view on the question.


                                - 13 -
a surety pays a replacement contractor and then assesses those

reprocurement costs against the defaulted contractor," the Fulford

doctrine should be extended to apply to that situation as well.

J-Way acknowledges no court has actually done what it's asking us

to do on this point, but says "it stands to reason that" the

doctrine could apply as J-Way wants.        And J-Way tells us its other

distinct breach of contract claims also are timely -- they don't

arise from the default termination and were filed within six years

of USACE's independent breaches of the dredging contract.6            See 41

U.S.C. § 7103(a)(4)(A) (setting a six-year limitations period for

contract claims against the government).

           As we said when we kicked off today's opinion, the

district   court   thoughtfully    dealt    with   these   issues   already,

concluding that, under the applicable legal framework, all of J-

Way's claims are time-barred, and none of J-Way's above-listed

arguments against that conclusion persuade.           J-Way, 516 F. Supp.

3d at 89-93.   We substantially echo the district court's reasoning

on each issue.     Specifically:




     6 J-Way also alleged assigned claims on behalf of J-Way's
surety, and the district court had to figure out whether the
assignment of the surety's claims to J-Way was invalid.        It
concluded that the surety could not assign its claims to J-Way.
J-Way, 516 F. Supp. 3d at 94. Before us, J-Way does not challenge
this aspect of the district court's ruling.


                                   - 14 -
  •   The   second   termination    notice    was      missing   the   required

      regulatory     language,   yes.7      But   it    provided   J-Way   with

      adequate notice nonetheless.           It explained J-Way was in

      default but could appeal pursuant to the contract's disputes

      clause -- and the disputes clause (which consists of § 52.233-

      1 of the FAR, as incorporated by reference in the contract)

      in turn states the contracting officer's decision on a claim

      is "final unless the Contractor appeals or files a suit as

      provided in 41 U.S.C. chapter 71" (with § 7104 laying out the

      ninety-day or twelve-month time limit for appealing).              Id. at



      7 The   missing   regulatory   language   comes   from   FAR
33.211(a)(4)(v).    Pursuant to 41 U.S.C. § 7103(e), "[t]he
contracting officer's decision shall state the reasons for the
decision reached and shall inform the contractor of the
contractor's rights as provided in this chapter."     And the FAR
provision instructs that "the contracting officer shall . . .
[p]repare a written decision that shall include . . . [p]aragraphs
substantially as follows:"

      This is the final decision of the Contracting Officer.
      You may appeal this decision to the agency board of
      contract appeals. If you decide to appeal, you must,
      within 90 days from the date you receive this decision,
      mail or otherwise furnish written notice to the agency
      board of contract appeals and provide a copy to the
      Contracting Officer from whose decision this appeal is
      taken.   The notice shall indicate that an appeal is
      intended, reference this decision, and identify the
      contract by number.

48 C.F.R. § 33.211(a)(4)(v). It also explains that a contractor
can "bring an action directly in the United States Court of Federal
Claims (except as provided in 41 U.S.C. [§] 7102(d), regarding
Maritime Contracts) within 12 months of the date [the contractor]
receive[s] th[e] decision." Id.


                                   - 15 -
    90-91; see also RMA Eng'g S.A.R.L. v. United States, 140 Fed.

    Cl. 191, 216 (2018) (finding that a notice of termination was

    valid   under    the   CDA   where   the   notice   stated    that     the

    contractor had the right to appeal under the disputes clause).

    This means that even though the notice omitted the regulatory

    language,   it   was   not   prejudicially    defective      because    it

    provided J-Way with adequate notice.

•   Because we conclude that the notice was not defective from an

    adequate-notice standpoint, we need not weigh in on J-Way's

    argument that it detrimentally relied on a defective notice.

    (That said, we tend to agree with the district court's

    explanation that J-Way's asserted detrimental reliance was

    unreasonable because it failed to allege any facts to "support

    a reasonable belief that the [g]overnment would reconsider

    the second Termination for Default."         J-Way, 516 F. Supp. 3d

    at 91.)

•   Next, we decline to extend the scope of the Fulford doctrine

    in the novel way J-Way urges us to.          The doctrine "allows a

    contractor to challenge a [g]overnment assessment for excess

    reprocurement costs by challenging the underlying termination

    for default, even if a challenge to the termination for

    default would otherwise be time-barred."            Id. at 92 (citing

    MES, Inc. v. United States, 104 Fed. Cl. 620, 635 (2012)).

    The purpose of the doctrine is not to allow contractors to


                                 - 16 -
      bring untimely claims in the circumstances in which J-Way

      finds itself, i.e., the government has made no claim for

      reprocurement costs against J-Way.   Id.   So J-Way cannot lean

      on Fulford to resuscitate untimely claims that have nothing

      to do with excess reprocurement costs.8

  •   And the district court was right that the breach of contract

      claims are all based on the same set of facts and seek the

      same relief as the improper termination claim, amounting to

      impermissible "back-door challenges" to the decision to issue

      the second default termination notice.      Id. at 93 (citing

      Mil. Aircraft Parts, ASBCA No. 60139, 16-1 BCA ¶ 36390 (June

      3, 2016) (declining to field a breach of contract claim in a

      similar situation, i.e., when the "affirmative claim sets



      8We take this opportunity to explain a bit more about why we
decline to extend Fulford to situations in which the government
has made no claim against the contractor in default. Aside from
what we've just explained, there are several reasons for our
rejection of J-Way's invitation to do so: (1) The contractor will
know when demand is placed on its surety; indeed the contractor
will in most cases of charged default -- as here -- know that there
is a risk of reprocurement costs; (2) Appealing or suing within
the statutory period is a readily available safe harbor; (3) The
risk of engaging in litigation that turns out to have been
unnecessary can be mitigated with a standstill or tolling
agreement; and (4) If contractors could wait until the surety
actually makes demand on the contractor, there would be no final
decision by the government to trigger the appeal clock, and the
government would lose the ability to secure repose. In so holding,
we doubt that we create a trap for the unwary: J-Way was notified
at the time of its termination that the government was making a
claim on J-Way's performance bond, and should have anticipated
that its surety would seek to recoup any excess costs.


                              - 17 -
     forth actions on the part of [the government] . . . that may

     have constituted [contract] breaches," but the breach of

     contract   claim   "is   based   on   the   same   set   of   facts,

     circumstances, and actions preceding the default terminations

     and is inextricably bound up with the issue of the propriety

     of those terminations" (alterations in original))).

          And so we reject J-Way's arguments against the operation

of the time bar and decline to breathe new life into the untimely

complaint.   All we'll add -- though we think it plenty clear on

the face of the district court's decision -- is this.                The

termination notice bespeaks finality over and over, plus, from the

adequate-notice standpoint, it provided the relevant regulatory

and statutory breadcrumbs a reader could (and should) follow to

find the appellate logistics.9 There is nothing unreasonable about

expecting a company with the benefit of counsel (like J-Way) to

follow the sources from one to the other to obtain the appellate



     9 No one says the notice provided the required regulatory
language -- the government didn't try to, nor could it. In its
brief, the government indicates that the notice provided "was
technically defective under the FAR, but it contained the critical
information necessary for J-Way to appeal." At oral argument, the
government tried to walk that back, stating it was not conceding
the notice was defective. In any event, we would have echoed the
district court's call for the government to "include the specific
language provided in FAR 33.211(a)(4)(v) in future notices," J-
Way, 516 F. Supp. 3d at 91 n.9, but, as the government explained
at oral argument, it has since done exactly that "as a matter of
best agency practice."



                                - 18 -
rights information that is clearly laid out in the disputes

clause's provisions. See, e.g., Turner Constr. Co., Inc. v. United

States, 367 F.3d 1319, 1321 (Fed. Cir. 2004) (explaining that

parties to government contracts are responsible for knowing what

laws   apply    to     the     contract,       "and   reasonable   professional

competence     in    reading    .   .   .    contracts   is   presumed").   The

government met its obligation to inform J-Way of its rights by

giving adequate notice.

                                    Conclusion
          The district court's order granting the government's

motion to dismiss is affirmed.              Each side shall bear its own costs.




                                        - 19 -